DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16 in lines 1-2 the phrase “the cargo compartment is a trunk, compartment, or bed of a motor vehicle” is indefinite.  The terms “cargo compartment” and “compartment” are distinguishable in scope.  The broad limitation “compartment” together with  narrow limitation “cargo compartment” that falls within the broad limitation compartment is considered indefinite. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower “cargo compartment” language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The phrase “at least on cargo organizer” in claim 17, line 1, is considered to be indefinite.  It is unclear if a second cargo organizer  other than the “a cargo organizer” in claim 15, line 1 is being recited.
In claim 17,  line 3, the phrase “the surface of the cargo compartment” lacks proper antecedent basis.  In claim 15 on which claim 17 depends in lines 5-6thereof  it recites “at least one surface of the cargo compartment”  not just a surface of the cargo compartment.
In claim 19, line 1, the phrase “moving at least one cargo organizer” is indefinite.  It is unclear if another different cargo organizer than the previously recited “at least one cargo organizer” in claim 18, line 3, is being referenced.  It is recommended that this limitation may be written as  -moving said at least one cargo organizer-. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7-10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Laurent FR 3058108 in view of Demick et al US Patent Application Publication No. 2010/0244505.
The Laurent publication discloses a cargo area organizer comprising a barrier made from a strip of elastic material (4).  The partitioning barriers are made from an elastically deformable material that is bistable as described in the attached machine translation. The bistable barriers are moved from a fist stable position recessed position as shown in figures 1, 3 to a second stable elevated position as shown in figures 2, 4.      
	The claimed invention is distinguishable from Laurent by its recitation of at least at least one actuator comprising shape memory alloy (SMA) or an SMA equivalent for each of the bi-stable strip to reversibly move the barrier from the retracted position to the elevated position.
In Laurent the barrier is moved between the retracted position and the elevated position.  The Demick publication discloses a vehicle monitor in figures 12 and 13 that is attached to a frame 68B the frame is moved between a lower retracted position (fig 13) and elevated position (figure 12) by actuator 98.  The monitor is moved between its retracted position to the elevated position by a shape memory alloy ( 164, see paragraphs #45).  The SMA actuator is actuated by an electronic controller that heats the SMA by electrical resistance heating (see paragraph #50).  
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate a SMA actuator as taught by Demick to move the  Laurent barrier up and down.

In regard to claim 2, Demick discloses, wherein the SMA or SMA equivalent is a Ni-Ti alloy(nitinol), Cu-Ni-Ti alloy, Cu-Zn-Al alloy, Cu-AI-Ni, alloy, or a composite comprising a polymer (see polymer in described in paragraph #49 as an alternative shape memory material ), carbon nanotubes, and carbon fibers.


In regard to claim 4, Demick discloses wherein the actuator is a wire or a strip (see wire in paragraph #50).

In regard to claim 7, Demick discloses an electrical connection to the actuator comprising a SMA (see wire in paragraph #50).

In regard to claim 8 Demick discloses comprising an electrical switch (see remote control switch described in paragraph #52). 

In regard to claim 9, Demick discloses, wherein the electrical switch is activated remotely (see remote control switch described in paragraph #52).

In regard to claim 10, Demick discloses, a heater contacting the SMA or SMA equivalent and an electrical connection to the heater(see heater wire in paragraph #50).

Claim 15 is an independent claim.

The Laurent publication discloses a cargo compartment 102 having a cargo area organizer comprising a barrier made from a strip of elastic material (4).  The partitioning barriers are made from an elastically deformable material that is bistable as described in the attached machine translation. The bistable barriers are moved from a fist stable position recessed position as shown in figures 1, 3 to a second stable elevated position as shown in figures 2, 4.   Laurent’s cargo compartment comprising
 
 (claim 15) a cargo organizer comprising:
at least one bi-stable strip (4); at least one connector (“skirt 40” is described in the machine translation as being connected to the edge 41 of the cargo compartment floor 20 ) between the cargo organizer and at least one surface of the cargo compartment.

The claimed invention is distinguishable from Laurent by its recitation of at least one actuator comprising a shape memory alloy (SMA) or an SMA equivalent for each of the bi-stable strips.  
In Laurent the barrier is moved between the retracted position and the elevated position.  The Demick publication discloses a vehicle monitor in figures 12 and 13 that is attached to a frame 68B the frame is moved between a lower retracted position (fig 13) and elevated position (figure 12) by actuator 98.  The monitor is moved between its retracted position to the elevated position by a shape memory alloy ( 164, see paragraphs #45).  The SMA actuator is actuated by an electronic controller that heats the SMA by electrical resistance heating (see paragraph #50).  
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate a SMA actuator as taught by Demick to move the  Laurent barrier up and down.

In regard to claim 16, Laurent discloses, wherein the cargo compartment is a trunk (see 102 “boot”, King’s English term for trunk, in figure 3), compartment, or bed of a motor vehicle.


Allowable Subject Matter
Claims 18 and 20 are allowed.
Claims 3, 5, 6 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 and 19  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ito US 2019/0291649 discloses a foldable storage compartment having a bistable memory shape as described in paragraph #64 that maintains the divider walls 15 upright or collapsed into the cargo floor.  Rowe et al US 10,682,931 discloses retractable seating to allow for additional cargo space, a bistable seat strip 172 that is elevated and retracted by electric motor actuators 174, 176.   Bhirud, Hespelt  and Moore  cited for its cargo organizer that is stored within the vehicle floor and may be expanded into its operable position as shown in figure 3.   Butera discloses a shape memory wire 9 for partially retracting and deploying a vehicle  glass panel. Cedric and Alexander are cited for their bistable materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612